Title: From Thomas Jefferson to Maryland Militia, 22 January 1809
From: Jefferson, Thomas
To: Maryland Militia,Virginia Militia


                  
                     
                        
                     
                  
                  United States of America to wit
                  Information being recieved that a sloop, said to be of one of the Eastern states, of about 1500. barrels burthen, is taking in flour in the bay of Occoquan in Virginia, with intention to violate the several embargo laws, and the urgency of the case not admitting the delay of the ordinary course of proceeding through the orders of the Governors of the states, I have therefore thought proper to issue these my special orders to the militia officers of the counties of Fairfax, Prince William, or of any other county of Virginia or of Maryland adjacent to the river Potomak or any of it’s waters wherein the sd vessel may be found, and to such particular officer especially to whom these my orders shall be presented by any collector of the customs for any district on the said river or it’s waters, or by any person acting under their authority, forthwith, on recieving notice, to call out such portion of the militia under his or their command as shall be sufficient, & to proceed with the same, in aid of the said Collector, to take possession of, the said sloop and her cargo wheresoever found in the said waters and to detain the same until she shall be liberated according to law, for which this shall be his & their warrant.
                  Given under my hand at Washington this 22d day of January 1809.
                  
                     Th: Jefferson 
                     
                     Presidt. of the US. of America.
                  
               